Exhibit 10.3

 

TIME-BASED NON-QUALIFIED STOCK OPTION AGREEMENT
UNDER THE BOSTON PRIVATE FINANCIAL HOLDINGS, INC.
2010 INDUCEMENT STOCK PLAN

 

 

Name of Optionee:

 

No. of Option Shares:

 

Option Exercise Price per
Share:                                                    $

 

Grant Date:

 

Expiration Date:

 

Pursuant to the Boston Private Financial Holdings, Inc. 2010 Inducement Stock
Plan as amended through the date hereof (the “Plan”), Boston Private Financial
Holdings, Inc. (the “Company”) hereby grants to the Optionee named above an
option (the “Stock Option”) to purchase on or prior to the Expiration Date
specified above all or part of the number of shares of Common Stock, par value
$1.00 per share (the “Stock”), of the Company specified above at the Option
Exercise Price per Share specified above subject to the terms and conditions set
forth herein and in the Plan.  This Stock Option is not intended to be an
“incentive stock option” under Section 422 of the Internal Revenue Code of 1986,
as amended.

 

By accepting this Stock Option, the Optionee confirms the Optionee’s agreement
to all of the terms and conditions of any agreement between the Optionee and the
Company or any of its subsidiaries that addresses confidentiality obligations
and/or post-employment restrictions on solicitation of employees and customers
or clients. If this Stock Option is not so accepted within 60 days of the Grant
Date, the Optionee shall forfeit the Stock Option in its entirety (regardless of
whether vested or unvested).

 

1.                                      Exercisability Schedule.  The Optionee
shall have no rights to this Stock Option unless he shall have accepted the
Stock Option electronically through the Company’s Stock Plan Administration
System.  No portion of this Stock Option may be exercised until such portion
shall have become exercisable.  Except as set forth below, and subject to the
discretion of the Administrator to accelerate the exercisability schedule
hereunder, this Stock Option shall be exercisable with respect to the following
number of Option Shares on the dates indicated, so long as the Optionee remains
an employee of the Company or a Subsidiary through each such date:

 

Incremental Number of
Option Shares Exercisable

 

Exercisability Date

                (25%)

 

November   , 2019

                (25%)

 

November   , 2020

                (25%)

 

November   , 2021

                (25%)

 

November   , 2022

 

--------------------------------------------------------------------------------



 

2.                                      Manner of Exercise.

 

(a)                                 The Optionee may exercise this Stock Option
only in the following manner:  from time to time on or prior to the Expiration
Date of this Stock Option, the Optionee may give written notice to the
Administrator of his election to purchase some or all of the Option Shares
purchasable at the time of such notice.  This notice shall specify the number of
Option Shares to be purchased.

 

Payment of the purchase price for the Option Shares may be made by one or more
of the following methods:  (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of shares of Stock that have been purchased by the
Optionee on the open market or that are beneficially owned by the Optionee and
are not then subject to any restrictions under any Company plan and that
otherwise satisfy any holding periods as may be required by the Administrator;
(iii) by the Optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company to pay the
option purchase price, provided that in the event the Optionee chooses to pay
the option purchase price as so provided, the Optionee and the broker shall
comply with such procedures and enter into such agreements of indemnity and
other agreements as the Administrator shall prescribe as a condition of such
payment procedure; (iv) by a “net exercise” arrangement pursuant to which the
Company will reduce the number of shares of Stock issuable upon exercise by the
largest whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price, or (v) a combination of (i), (ii), (iii) and
(iv) above.  Payment instruments will be received subject to collection.

 

The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the fulfillment of any other requirements contained herein or in the
Plan or in any other agreement or provision of laws, and (iii) the receipt by
the Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Stock to be purchased pursuant to
the exercise of Stock Options under the Plan and any subsequent resale of the
shares of Stock will be in compliance with applicable laws and regulations.  In
the event the Optionee chooses to pay the purchase price by previously-owned
shares of Stock through the attestation method, the number of shares of Stock
transferred to the Optionee upon the exercise of the Stock Option shall be net
of the Shares attested to.

 

(b)                                 The shares of Stock purchased upon exercise
of this Stock Option shall be transferred to the Optionee on the records of the
Company or of the transfer agent upon compliance to the satisfaction of the
Administrator with all requirements under applicable laws or regulations in
connection with such issuance and with the requirements hereof and of the Plan. 
The determination of the Administrator as to such compliance shall be final and
binding on the Optionee.  The Optionee shall not be deemed to be the holder of,
or to have any of the rights of a

 

2

--------------------------------------------------------------------------------



 

holder with respect to, any shares of Stock subject to this Stock Option unless
and until this Stock Option shall have been exercised pursuant to the terms
hereof, the Company or the transfer agent shall have transferred the shares to
the Optionee, and the Optionee’s name shall have been entered as the stockholder
of record on the books of the Company.  Thereupon, the Optionee shall have full
voting, dividend and other ownership rights with respect to such shares of
Stock.

 

(c)                                  The minimum number of shares with respect
to which this Stock Option may be exercised at any one time shall be 100 shares,
unless the number of shares with respect to which this Stock Option is being
exercised is the total number of shares subject to exercise under this Stock
Option at the time.

 

(d)                                 Notwithstanding any other provision hereof
or of the Plan, no portion of this Stock Option shall be exercisable after the
Expiration Date hereof.

 

3.                                      Termination of Employment.  If the
Optionee’s employment by the Company or a Subsidiary is terminated, the period
within which to exercise the Stock Option may be subject to earlier termination
as set forth below.

 

(a)                                 Termination for Cause.  If the Optionee’s
employment is terminated by the Company for Cause (as defined in the Employment
Agreement, dated November 5, 2018, between the Optionee and the Company (as may
be amended from time to time, the “Employment Agreement”)), any portion of this
Stock Option outstanding on such date shall terminate immediately and be of no
further force and effect.

 

(b)                                 Termination Due to Death.  If the Optionee’s
employment terminates by reason of the Optionee’s death, any portion of this
Stock Option outstanding on such date shall become fully exercisable and may
thereafter be exercised by the Optionee’s legal representative or legatee for a
period of 24 months from the date of the Optionee’s death or until the
Expiration Date, if earlier.

 

(c)                                  Termination by Reason of Retirement.  If
the Optionee’s employment terminates by reason of the Optionee’s Retirement, any
portion of this Stock Option outstanding on such date may be exercised by the
Optionee for a period of 12 months from the date of termination or until the
Expiration Date, if earlier.

 

(d)                                 Termination Due to Disability.  If the
Optionee’s employment terminates by reason of the Optionee’s disability (as
determined by the Administrator), any portion of this Stock Option outstanding
on such date shall become fully exercisable and may thereafter be exercised by
the Optionee for a period of 12 months from the date of termination or until the
Expiration Date, if earlier.

 

(e)                                  Termination Without Cause or for Good
Reason.  If the Optionee’s employment is terminated by the Company without Cause
or by the Optionee for Good Reason (as defined in the Employment Agreement), any
portion of this Stock Option outstanding on such date may be exercised, to the
extent exercisable on the date of termination, for a period of 12 months from
the date of termination or until the Expiration Date, if earlier.

 

3

--------------------------------------------------------------------------------



 

(f)                                   Other Termination.  If the Optionee’s
employment terminates for any reason other than (i) due to the Optionee’s death,
(ii) due to the Optionee’s disability, (iii) due to the Optionee’s retirement,
(iv) by the Company for Cause, (v) by the Company without Cause or (vi) by the
Optionee for Good Reason, and unless otherwise determined by the Administrator,
any portion of this Stock Option outstanding on such date may be exercised, to
the extent exercisable on the date of termination, for a period of three months
from the date of termination or until the Expiration Date, if earlier.  Any
portion of this Stock Option that is not exercisable on the date of termination
shall terminate immediately and be of no further force or effect.

 

(g)                                  Acceleration Upon Termination. 
Notwithstanding the foregoing, if the Optionee’s employment with the Company and
its subsidiaries is terminated (i) due to the Optionee’s disability (as
determined by the Administrator) or death, this Stock Option shall automatically
become fully vested and exercisable, subject to the provisions of the Plan, as
of the date of the Optionee’s termination of employment, or (ii) by the Company
without Cause or by the Optionee for Good Reason, subject to the Optionee
signing of the Separation Agreement (as defined in the Employment Agreement) and
the Separation Agreement becoming irrevocable, all within 60 days after the date
of termination of employment, this Stock Option shall automatically become fully
vested and exercisable as of the later of (x) the date of termination of
employment, or (y) the effective date of the Separation Agreement (such date the
“Accelerated Vesting Date”).  Any termination or forfeiture of unvested Option
Shares that could vest pursuant to subsection (ii) of the prior sentence and
otherwise would have occurred on or prior to the Accelerated Vesting Date will
be delayed until the Accelerated Vesting Date. For the avoidance of doubt, if
the offer of the Separation Agreement expires or if the Separation Agreement is
timely executed but revoked, the termination or forfeiture of unvested Option
Shares shall occur effective upon such expiration or revocation.

 

The Administrator’s determination of the reason for termination of the
Optionee’s employment shall be conclusive and binding on the Optionee and his
representatives or legatees.

 

4.                                      Change in Control. Notwithstanding the
provisions of any agreement between the Optionee and Company or any subsidiary
that is in effect as of the date hereof, in the event of a Change in Control (as
defined in the Employment Agreement) or Sale Event prior to the final Vesting
Date, (i) if, in connection with such Change in Control or Sale Event, this
Award is not assumed or continued by the successor entity in such Change in
Control or Sale Event or substituted with a new award of such successor (in
accordance with the Plan), the Stock Option its shall automatically become fully
vested and exercisable, subject to the provisions of the Plan, as of the
effective time of such Change in Control or Sale Event, and (ii) if this Award
is assumed or continued by the successor entity in such Change in Control or
Sale Event or substituted with a new award of such successor subject to the
provisions of the Plan, the Stock Option shall vest in accordance with
Paragraphs 1 and 3 of this Agreement (as applicable), subject, in each case, to
the terms of the Plan; provided, however, that if the Optionee’s employment with
the Company is terminated by the Company without Cause or the Optionee
terminates his employment with the Company for Good Reason, in each case within
the 18-month period following a Change in Control or Sale Event, subject to the
Optionee signing of the Separation Agreement and the Separation Agreement
becoming irrevocable, all within 60 days after the date of termination of
employment, the Stock Option shall automatically become fully vested and
exercisable as of the Accelerated Vesting Date, provided that any termination or

 

4

--------------------------------------------------------------------------------



 

forfeiture of unvested Option Shares that could vest pursuant to the foregoing
and otherwise would have occurred on or prior to the Accelerated Vesting Date
will be delayed until the Accelerated Vesting Date. For the avoidance of doubt,
if the offer of the Separation Agreement expires or if the Separation Agreement
is timely executed but revoked, the termination or forfeiture of unvested Option
Shares shall occur effective upon such expiration or revocation.

 

5.                                      Incorporation of Plan.  Notwithstanding
anything herein to the contrary, this Stock Option shall be subject to and
governed by all the terms and conditions of the Plan, including the powers of
the Administrator set forth in Section 2(b) of the Plan.  Capitalized terms in
this Agreement shall have the meaning specified in the Plan, unless a different
meaning is specified herein.

 

6.                                      Transferability.  This Agreement is
personal to the Optionee, is non-assignable and is not transferable in any
manner, by operation of law or otherwise, other than by will or the laws of
descent and distribution.  This Stock Option is exercisable, during the
Optionee’s lifetime, only by the Optionee, and thereafter, only by the
Optionee’s legal representative or legatee.

 

7.                                      Tax Withholding.  The Optionee shall,
not later than the date as of which the exercise of this Stock Option becomes a
taxable event for Federal income tax purposes, pay to the Company or make
arrangements satisfactory to the Administrator for payment of any Federal,
state, and local taxes required by law to be withheld on account of such taxable
event.  The Optionee may elect to have the minimum required tax withholding
obligation satisfied, in whole or in part, by authorizing the Company to
withhold from shares of Stock to be issued a number of shares of Stock with an
aggregate Fair Market Value that would satisfy the withholding amount due.

 

8.                                      No Obligation to Continue Employment. 
Neither the Company nor any Subsidiary is obligated by or as a result of the
Plan or this Agreement to continue the Optionee in employment and neither the
Plan nor this Agreement shall interfere in any way with the right of the Company
or any Subsidiary to terminate the employment of the Optionee at any time.

 

9.                                      Clawback. If the Company or its
subsidiaries terminate the Optionee’s service relationship due to the Optionee’s
gross negligence or willful misconduct (whether or not such actions also
constitute Cause hereunder), which conduct, directly or indirectly results in
the Company preparing an accounting restatement, and/or if the Optionee breaches
any provision of Section 7, or materially breaches any provision of Sections 8
or 9 of the Employment Agreement, any Stock Option (and any gains from the
exercise thereon) shall be subject to forfeiture, recovery and “clawback.”

 

10.                               Data Privacy Consent. In order to administer
the Plan and this Agreement and to implement or structure future equity grants,
the Company, its subsidiaries and affiliates and certain agents thereof
(together, the “Relevant Companies”) may process any and all personal or
professional data, including but not limited to Social Security or other
identification number, home address and telephone number, date of birth and
other information that is necessary or desirable for the administration of the
Plan and/or this Agreement (the “Relevant Information”). By entering into this
Agreement, the Optionee (i) authorizes the Company to collect, process,

 

5

--------------------------------------------------------------------------------



 

register and transfer to the Relevant Companies all Relevant Information;
(ii) waives any privacy rights the Optionee may have with respect to the
Relevant Information; (iii) authorizes the Relevant Companies to store and
transmit such information in electronic form; and (iv) authorizes the transfer
of the Relevant Information to any jurisdiction in which the Relevant Companies
consider appropriate. The Optionee shall have access to, and the right to
change, the Relevant Information. Relevant Information will only be used in
accordance with applicable law.

 

11.                               Notices.  Notices hereunder shall be mailed or
delivered to the Company at its principal place of business and shall be mailed
or delivered to the Optionee at the address on file with the Company or, in
either case, at such other address as one party may subsequently furnish to the
other party in writing.

 

 

BOSTON PRIVATE FINANCIAL HOLDINGS, INC.

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

 

Dated:

 

 

 

 

 

 

Optionee’s Signature

 

 

 

 

 

 

 

 

 

 

 

Optionee’s name and address:

 

 

 

 

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------